                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WALLACE DEEN-MITCHELL,                       :   CIVIL ACTION NO. 1:11-CV-1902
                                             :
                     Plaintiff               :   (Chief Judge Conner)
                                             :
              v.                             :
                                             :
HARLEY G. LAPPIN and                         :
FEDERAL BUREAU OF PRISONS,                   :
                                             :
                     Defendants              :

                                         ORDER

       AND NOW, this 18th day of October, 2019, upon consideration of the

report (Doc. 199) of Magistrate Judge Martin C. Carlson, recommending that the

court dismiss the above-captioned matter for failure to pay the filing fee, and it

appearing that no party has not objected to the report, see FED. R. CIV. P. 72(b)(2),

and the court noting that failure of a party to timely object to a magistrate judge’s

conclusions “may result in forfeiture of de novo review at the district court level,”

Nara v. Frank, 488 F.3d 187, 194 (3d Cir. 2007) (citing Henderson v. Carlson, 812

F.2d 874, 878-79 (3d Cir. 1987)), but that, as a matter of good practice, a district court

should afford “reasoned consideration” to the uncontested portions of the report,

E.E.O.C. v. City of Long Branch, 866 F.3d 93, 100 (3d Cir. 2017) (quoting Henderson,

812 F.2d at 879), in order to “satisfy itself that there is no clear error on the face of

the record,” FED. R. CIV. P. 72(b), advisory committee notes, and, following an

independent review of the record, the court being in agreement with Judge
Carlson’s recommendation, and concluding that there is no clear error on the face

of the record, it is hereby ORDERED that:

      1.    The report (Doc. 199) of Magistrate Judge Carlson is ADOPTED.

      2.    The above-captioned matter is DISMISSED due to plaintiff’s failure
            to pay the filing fee.

      3.    The Clerk of Court shall CLOSE this case.




                                      /S/ CHRISTOPHER C. CONNER
                                      Christopher C. Conner, Chief Judge
                                      United States District Court
                                      Middle District of Pennsylvania
